UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7201


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOYLE RAY MORGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00052-MR-11)


Submitted:   December 20, 2016             Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Doyle Ray Morgan, Appellant Pro Se.      Jill Westmoreland Rose,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Doyle Ray Morgan seeks to appeal his 2003 conviction and

sentence for conspiracy to possess with intent to distribute

cocaine and methamphetamine.   In our consideration of Morgan’s

earlier appeal of the judgment, we affirmed.    United States v.

Morgan, 81 F. App’x 786 (4th Cir. 2003) (No. 03-4270).     Because

the instant appeal is duplicative and, in any event, is grossly

untimely, we dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         DISMISSED




                               2